DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a point on the primary emission surface that is defined by an intersection of two lines of symmetry of the light emitting device is devoid of any other integrated indicator”, as recited in claim 19, is unclear as to how a point on a surface can be defined by an intersection of two lines of symmetry of a device.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 23, 25, 43, 47-48 and 50, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (6,547,423). 
Regarding claim 19, Marshall et al. teach in figures 1A, 1B and related text a light emitting device, comprising:
a light emitting diode chip 1; and 
an optical element (the entire device as depicted in figures 1A and 1B) that forms a primary emission surface for the light emitting device, the optical element comprising at least one integrated indicator 11 (since said indicator is part of said optical element), the location or shape of said at least one integrated indicator in said optical element indicating one or more characteristics of said light emitting device,

wherein said at least one integrated indicator creates a void (in-between teeth 11) in said optical element and a point on the primary emission surface that is defined by an intersection of two lines of symmetry of the light emitting device is devoid of any other integrated indicator.It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
"An[ ]intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although "[s]uch statements often.., appear in the claim's preamble," In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim
	 A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
"An[ ]intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." 
Regarding claims 20-21, 23, 25, Marshall et al. teach in figures 1A, 1B and related text said optical element is substantially symmetrical but for said at least one integrated indicator, 
wherein said at least one integrated indicator is visible to the human eye, 
wherein said optical element comprises said at least one integrated indicator, and
wherein said at least one integrated indicator is subtractive.
Regarding claims 43 and 47-48, Marshall et al. teach in figures 1A, 1B and related text a light emitting device (LED) package, comprising:
a substrate (the bottom horizontal part just above numeral 3);
an LED chip 1 on said substrate; and
an encapsulant (the combination of collimator 10, envelope 6, body 5 and the element contacting chip 1) on (i.e. directly above) said LED chip and said substrate, wherein the encapsulant comprises a single indicator 11; 
the location or shape of said indicator indicating one or more characteristics of said LED package, said indicator positioned (at least one indicator is localized in a 
wherein said indicator comprises a concave shape 11, such as external location, orientation, or device type information or a combination thereof,
wherein said indicator forms a hemispheric void or frustospheric void, and
wherein said indicator is subtractive. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 50, Marshall et al. teach in figures 1A, 1B and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1B of Marshall et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (6,547,423) in view of Hochstein et al. (5,568,136).Regarding claim 1, Marshall et al. teach in figures 1A, 1B and related text a light emitting device, comprising: 
a light emitting diode chip 1; and
an optical element (the entire device as depicted in figures 1A and 1B) that forms a primary emission surface for the light emitting device, the optical element comprising a concave indicator (in-between teeth 11), the location or shape of said indicator in said optical element indicating one or more characteristics of said device,
wherein said indicator is located in said optical element such that said indicator is in the path of light emission from said light emitting diode chip and localized to a portion of the primary emission surface (at least one indicator is localized to a particular region of an emission surface) that is displaced (see analysis below) from a center axis of the optical element such that other portions of the primary emission surface are devoid of any other indicator.

Hochstein et al. teach in figure 1 and related text (see column 2, line 66 to column 3, line 3) using an asymmetric lens such that the light emitting diode chip is localized to a portion of the primary emission surface that is displaced from a center axis of the optical element (since Hochstein et al. use asymmetric lens) such that other portions of the primary emission surface are devoid of any other indicator.
Marshall et al. and Hochstein et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marshall et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to an asymmetric lens, such that the light emitting diode chip localized to a portion of the primary emission surface that is displaced from a center axis of the optical element, as taught by Hochstein et al., in Marshall et al.’s device in order to improve the light emitting characteristics of the device by permitting the horizontal component of the image length to be accurately reproduced, while smearing the image in the vertical axis, so as to accommodate misalignments in the vertical plane
The combination is motivated by the teaching of Hochstein et al. who point out the advantages of using an asymmetric lens.


It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said optical element of substantially opaque material.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said optical element in prior art’s device substantially opaque in order to increase the utility of the device and in order to use the device in application which requires privacy. 


wherein said optical element is on 90% or more of a top surface of said substrate, and
 further comprising a substrate; wherein said optical element is on substantially all of a top surface of said substrate,
wherein said optical element is substantially symmetrical but for said indicator,
wherein said device is substantially symmetrical but for said indicator,
 wherein said device is configured to emit a lumen output substantially equal to an equivalent device without said indicator,
 wherein said device is configured to emit light with an output profile substantially similar to an equivalent device without said indicator, 
wherein said optical element is molded, 
wherein said optical element is an encapsulant, 
wherein said optical element is a lens,
wherein the shape of said optical element comprises said indicator,
 wherein said optical element comprises a material more rigid than
silicone, and
wherein said optical element comprises glass. 
Regarding claims 10 and 44, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said encapsulant of silicone.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in the device of 
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use the indicator of prior art’s device to indicate the proper mounting orientation for said light emitting device, in order to use the device in an application which requires mounting orientation information.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in application which requires specific indicators, by using well-known shapes of indicators or markers.
Regarding claims 45-46, Marshall et al. teach substantially the entire claimed structure, as applied to claim 43 above, except forming said encapsulant comprises a wavelength conversion material and scattering particles.  It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant comprises a wavelength conversion material and scattering particles in the device of Marshall et al., in order to expand the device capabilities by being able to use the device in broader range of applications. 

Regarding claim 49, Marshall et al. teach in figures 1A, 1B and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1B of Marshall et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Claims 19-23, 25-26, 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (5,757,557) in view of Yoon et al. (2011/0204508).
Regarding claim 19, Medvedev et al. teach in figure 1 and related text a light emitting device, comprising:
a light emitting element 21; and 
an optical element (the entire device as depicted in figures 1A and 1B) that forms a primary emission surface for the light emitting device, the optical element comprising 
said at least one integrated indicator in the path of light emission from said light emitting element and localized in a portion of the primary emission surface, 
wherein said at least one integrated indicator creates a void 12 in said optical element and a point on the primary emission surface that is defined by an intersection of two lines of symmetry of the light emitting device is devoid of any other integrated indicator.
Medvedev et al. do not explicitly state using trench 12 as indicator.Yoon et al. teach in figure 1 and related text using trench 112 as subtractive indicator in encapsulant 114.
Yoon et al. further teach in figure 6 and related text using an LED chip.
Medvedev et al. and Yoon et al. are analogous art because Medvedev et al. is directed to light emitting device comprising a trench in an encapsulant material and Yoon et al. is directed to packaging of integrated circuits, which can include light emitting devices, and comprising an indicator being a trench in an encapsulant material.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify Medvedev et al.’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use LED chip and to use trench 12 as indicator localized in a particular region of an emission surface, as taught by Yoon et al., in 
wherein said at least one integrated indicator is visible to the human eye, 
wherein said optical element comprises said at least one integrated indicator, 
wherein said at least one integrated indicator is subtractive.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in 
Regarding claim 43, Medvedev et al. teach in figure 1 and related text a light emitting device (LED) package, comprising:
a substrate 23;
an LED 20 on said substrate; and
an encapsulant (the combination of collimator 10, envelope 6, body 5 and the element contacting chip 1) on (i.e. directly above) said LED chip and said substrate wherein the encapsulant comprises a single indicator 12; 
the location or shape of said indicator indicating one or more characteristics of said LED package;
said single indicator positioned such that an intersection of two lines of symmetry of the LED package is devoid of any other indicator;
wherein said indicator comprises a concave shape 12, and 
wherein said indicator indicates external location, orientation, or device type information, or a combination thereof.Medvedev et al. do not teach using a chip and wherein said indicator positioned such that said encapsulant is asymmetricalYoon et al. teach in figure 6 and related text using an LED chip. It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use a chip, as taught by Yoon et al., in prior art’s 
Regarding claim 44, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device in order to improve the resilience of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful. Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claims 45-46, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use an encapsulant comprises a wavelength conversion material and scattering particles in prior art’s device, in order to improve the reflection capabilities of the device.

Regarding claims 47-48, Medvedev et al. teach in figure 1 and related text that said indicator is a hemispheric void or frustospheric void, and said indicator is subtractive.

Regarding claim 50, Medvedev et al. teach in figure 1 and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in 


Response to Arguments
1.	Applicants argue that Marshall and Medvedev do not teach that “a point on the primary emission surface that is defined by an intersection of two lines of symmetry of the light emitting device is devoid of any other integrated indicator”, as recited in claim 19 and an intersection of two lines of symmetry of the LED package is devoid of any other indicator”, as recited in claim 43.

1.	It is noted that applicants rely on the cross sectional depiction of the lenses.  However, the lenses are clearly 3D structures and there is no evidence that the indicator is located at the intersection of two lines of symmetry of the LED package.

	2.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
12/16/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800